Citation Nr: 0115112	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-15 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1969 to October 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1999 RO rating decision that denied service 
connection for PTSD.  The veteran submitted a notice of 
disagreement in April 2000, and the RO issued a statement of 
the case in May 2000.  Correspondence received from the 
veteran's representative in July 2000 was accepted by the 
Board as a substantive appeal, in lieu of VA Form 9.


REMAND

A report of the veteran's psychological evaluation in June 
2000 shows a diagnosis of PTSD.  Further development is 
warranted in this case to determine whether the veteran meets 
the eligibility requirements to establish service connection 
for this disorder.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Where, however, the VA determines that the veteran did not 
engage in combat, the veteran's lay testimony, by itself, 
will not be sufficient to establish the alleged stressor.  
Instead, the record must contain service records or other 
independent credible evidence to corroborate the veteran's 
testimony as to the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).

A review of the record shows that the veteran was in Vietnam 
from February 1970 to September 1971.  The veteran's DD Form 
214 indicates that his military occupational specialty (MOS) 
was that of a radio repairman.  His principal duties while in 
Vietnam, as reported in a Record of Assignments, were as a 
radio repairman, a cook, and as a communications/electronic 
repair parts specialist. The veteran was assigned in Vietnam, 
first, to the 794th Maintenance Company; second, to the 
Headquarters Company Special Troops; and, third, to the 125th 
AATC Battalion.  The veteran was awarded the National Defense 
Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal, and the Army Commendation Medal.  This 
evidence and the other evidence does not show whether the 
veteran personally participated in combat, and additional 
evidence should be obtained from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) in order to 
determine whether the veteran is a combat veteran and to 
corroborate his claimed stressors while in Vietnam.  M21-1, 
Part III, par. 5.14b.

Prior to attempting stressor verification, the RO should, 
once again, request from the veteran a statement containing 
as much detail as possible regarding the stressors to which 
he asserts he was exposed during service.  He should be asked 
to provide specific details of the claimed stressful events 
during service, such as dates, locations, detailed 
descriptions of the events, his service units at the time of 
the stressors, and the duty assignments, full names and any 
other identifying information concerning other individuals 
involved in the stressor events.  He should be notified that 
this information is critical to the attempted verification of 
his claimed stressors.  The Board notes that there may 
already be sufficient detail as to some stressors so as to 
obtain corroborating information from USASCRUR.  For instance 
unit records might show whether the veteran's unit came under 
regular attack, as he has reported.

Other reported stressors may require more detail.  For 
instance the veteran has reported being ambushed on returning 
from a period of rest and recreation.  However, he did not 
report the date or location of this attack.  The court has 
held that requesting him to provide additional information 
does not constitute either an impossible or onerous burden.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

However, regardless of the veteran's response to requests for 
additional information, the RO should specifically summarize 
any information obtained from the veteran pursuant to this 
remand and also all information previously obtained regarding 
his claimed stressors (particularly, the events reported by 
the veteran as noted in the June 2000 psychological 
evaluation report), and this information, as well as copies 
of the veteran's DD Form 214 and DA Form 20, should be 
forwarded to USASCRUR for verification of his claimed 
stressors.  Specifically requested should be unit histories 
regarding the veteran's assigned units during his service in 
Vietnam.

After the above development has been completed, the RO should 
determine if there is credible supporting evidence that the 
claimed stressor or stressors actually occurred.  If so, 
then, and only then, the case should be referred for a 
medical examination to determine the sufficiency of the 
stressor(s) and whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor(s) have been credibly supported by 
the record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
stressor(s) to which the veteran was exposed during service 
were of sufficient severity as to have resulted in current 
psychiatric symptoms.

If the veteran does undergo an examination, the examiner 
should determine his current neuropsychiatric diagnosis, if 
any, and it is also important that the examiner address the 
etiological relationship of any diagnosed disorder to the 
veteran's service.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for PTSD since separation from 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.  The 
veteran should be advised of any records 
that the RO is unsuccessful in obtaining.

2.  The veteran should also once again be 
asked to specify, in as detailed a 
fashion as possible, the circumstances 
surrounding the claimed stressor 
incident(s) which reportedly occurred in 
Vietnam.  He should specify, to the 
extent possible, the location and date of 
each event identified, the unit to which 
he was assigned at the time, and the full 
names of other individuals participating, 
if known, in addition to any other 
identifying information which may be 
relevant.  The veteran should be informed 
that the information is necessary to 
obtain supportive evidence and that 
failure to respond may result in an 
adverse determination.  The veteran's 
response should be associated with the 
claims folder.

3.  The RO should then review the entire 
file, including the veteran's previous 
statements of stressors and any 
additional information submitted by the 
veteran or otherwise obtained pursuant to 
this remand, and prepare a summary of all 
the veteran's claimed stressors for 
submission to the USASCRUR at the 
appropriate address.  A copy of the 
veteran's DD Form 214 and DA Form 20 or 
equivalent service documents should be 
sent with the summary of the claimed 
stressors to the USASCRUR, and they 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.

4.  If the RO determines that the record 
credibly supports a stressor other than 
those considered in the June 2000 
evaluation by a VA psychologist, the RO 
should order a psychiatric examination.  
The examiner should state whether the 
veteran meets the diagnostic criteria of 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition, to 
support the diagnosis of PTSD; and 
whether there is a nexus between the PTSD 
and one or more of the inservice 
stressors.  The examiner should support 
all opinions with a discussion of medical 
principles as applied to the medical 
evidence in this case.  In order to 
assist the examiner in providing the 
requested information, the examiner must 
review the claims folder prior to 
completing the examination report, and 
should note such review in that report.

6.  The RO should determine whether VA's 
notice and duty to assist obligations 
have been satisfied under the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  If 
so, the RO should then review the 
veteran's claim for service connection 
for PTSD.  If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




